Name: Commission Regulation (EEC) No 791/81 of 26 March 1981 prolonging the temporary suspension of the advance fixing of the import levy for rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 81 No L 81 /43Official Journal of the European Communities COMMISSION REGULATION (EEC) No 791/81 of 26 March 1981 prolonging the temporary suspension of the advance fixing of the import levy for rice (EEC) No 716/81 (4), temporarily suspended advance fixing of the import levy for rice ; whereas the reasons which led to that suspension still exist ; whereas it is important, therefore, to continue that measure for a limited period, which will make it possible to monitor the situation ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act of Accession of Greece (2), and in particular the first para ­ graph, first phrase, of Article 13 (7) thereof, Whereas Article 13 (7) of Regulation (EEC) No 1418/76 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions is causing, or is likely to cause, difficulties ; Whereas there is a danger, having regard to the situa ­ tion on the world rice market, that, if existing arrange ­ ments are adhered to, levies could be fixed in advance in the short term for quantities considerably greater than the quantities which might be expected under more normal conditions ; Whereas Commission Regulation (EEC) No 415/81 of 18 February 1981 (3), as last amended by Regulation HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of amended Regulation (EEC) No 415/81 , '26 March 1981 ' is hereby replaced by '2 April 1981 '. Article 2 This Regulation shall enter into force on 27 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1981 . For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 291 , 19 . 11 . 1979, p. 17. 0 OJ No L 46, 19 . 2. 1981 , p. 28 . (4) OJ No L 74, 20. 3 . 1981 , p. 38 .